Case 1:01-cv-01357-RCL Document 806-5 Filed 05/10/21 Page 1 of 3




                   Exhibit E
       Case 1:01-cv-01357-RCL Document 806-5 Filed 05/10/21 Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
JOHN DOE I, et al.,                     )
                                        )
            Plaintiffs,                 ) Civil Action No. 01-1357 (RCL/AK)
                                        )
v.                                      )
                                        )
EXXON MOBIL CORPORATION, et al.,        )
                                        )
            Defendants.                 )
                                        )

                     DECLARATION OF NAOMI CHASEK-MACFOY


       I, Naomi Chasek-Macfoy, certify, under penalty of perjury that the following information

   is true and correct.

       1. I am a paralegal at Cohen Milstein Sellers & Toll PLLC working on the above

           captioned matter.

       2. I attended the deposition of Mark Snell (by Zoom) that took place on February 15,

           2021 (Singapore Standard Time) in its entirety.

       3. To the best of my recollection, Mr. Pierson remained calm throughout the deposition

           and consistently spoke in a measured, even tone. He remained respectful toward both

           opposing counsel and the witness and did not behave in a needlessly adversarial

           manner. Aside from the three short instances identified by the Court “when Mr.

           Pierson raise[d] his voice to speak over Ms. Oh and ask her not to interrupt him,”

           Mem. Op., Dkt. 803 at 31, I do not recall Mr. Pierson raising his voice to address Ms.

           Oh or Mr. Snell.




                                                1
       Case 1:01-cv-01357-RCL Document 806-5 Filed 05/10/21 Page 3 of 3




      4. I was able to view the faces of Mr. Pierson, Ms. Oh, and the witness throughout the

          deposition via the Zoom video screen. At no point do I remember Mr. Pierson

          displaying nonverbal signs of anger or aggression visible on that video screen.




      I declare under penalty of perjury that the foregoing is true and correct. Executed on

May 9, 2021 in Washington, D.C.

                                                   /s/ Naomi Chasek-Macfoy
                                                   Naomi Chasek-Macfoy




                                               2
